ACCEPTED
                                                                               01-14-00766-CV
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                          2/26/2015 7:03:38 PM
                                                                           CHRISTOPHER PRINE
                                                                                        CLERK

            NO. 01-14-00766-CV
	  
	  
	  
                                                           FILED IN
        IN THE FIRST COURT OF APPEALS               1st COURT OF APPEALS
       FOR DISTRICT OF TEXAS HOUSTON	                  HOUSTON, TEXAS
	                                                  2/26/2015 7:03:38 PM
                KEITH PORTER                        CHRISTOPHER A. PRINE
                                                            Clerk
                 APPELLANT
                      V.
               PATRICIA PORTER
                  APPELLEE

                On Appeal from the
                308th District Court
                Harris County, Texas
         Trial Court Cause No. 2013-47027


            NOTICE OF FEE PAYMENT




                                         Sonya Chandler Anderson
                                         Texas Bar No. 24067951
                                         The Law Office of
                                         Sonya Chandler Anderson
                                         405 Main St. Suite 700
                                         Houston, Texas 77002
                                         Telephone: (281) 905-5020
                                         Facsimile: (866) 274-8788

	  




                      1	  of	  3	  
	  




	  
	  
	  
STATE OF TEXAS                §
COUNTY OF HARRIS              §


NOTICE IS HEREBY GIVEN to all interested parties that payment is hereto attached for Mr.

Keith Porter Appeal filing fee in Cause NO. 01-14-00766-CV 2013-47027, styled In the matter

of the marriage of Keith Porter and Patricia Porter from the 308th Judicial District Court , Harris

County Texas .

                                              Respectfully s u b m i t t e d ,

                                              /SONY A CHANDLER ANDERSON I
                                                 Sonya Chandler Anderson
                                                 405 Main, Ste. 700 Houston,
                                                 Texas 77002
                                                 Office: (713) 400-3394
                                                 Cell: (281)-905-5020
                                                 Facsimile;(866) 274-8878




                                              2	  of	  3